Mongielo v Mongielo (2018 NY Slip Op 04199)





Mongielo v Mongielo


2018 NY Slip Op 04199


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


677 CA 17-01885

[*1]SUSAN D. MONGIELO, PLAINTIFF-RESPONDENT,
vDAVID J. MONGIELO, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


JAMES OSTROWSKI, BUFFALO, FOR DEFENDANT-APPELLANT. 
HOGANWILLIG, PLLC, AMHERST (DIANE R. TIVERON OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Mark Montour, J.), dated December 23, 2016. The order, among other things, granted plaintiff's quantum meruit application for counsel fees. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Loafin' Tree Rest. v Pardi  [appeal No. 1], 162 AD2d 985, 985 [4th Dept 1990]).
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court